NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       FEB 22 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 ANTONIO ANSELMO MEZA,                           No.    15-71998

                  Petitioner,                    Agency No. A095-310-310

   v.
                                                 MEMORANDUM*
 JEFF B. SESSIONS, Attorney General,

                  Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                           Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Antonio Anselmo Meza, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen, and review de novo questions


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of law. Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004). We deny the

petition for review.

      The BIA did not abuse its discretion in denying Meza’s motion to reopen as

untimely, where it was filed eight years after his final order of removal, see 8

C.F.R. § 1003.2(c)(2), and Meza failed to establish the due diligence required for

equitable tolling of the filing deadline, see Avagyan v. Holder, 646 F.3d 672, 679

(9th Cir. 2011) (equitable tolling is available to an alien who is prevented from

timely filing a motion to reopen due to deception, fraud, or error, as long as the

alien exercises due diligence in discovering such circumstances).

      Meza’s contention that the BIA failed to consider facts and evidence

submitted with his motion is not supported by the record. See Lata v. INS, 204
F.3d 1241, 1246 (9th Cir. 2000) (to prevail on a due process challenge, an alien

must show error and prejudice).

      Because the timeliness determination is dispositive, we do not address

Meza’s contentions regarding his 2005 proceedings and his eligibility for relief.

      Meza’s duplicative request for a stay of removal is denied as moot, and the

temporary stay of removal shall continue in effect until the issuance of the

mandate.

                                          2                                    15-71998
Meza’s request for an abeyance is denied.

PETITION FOR REVIEW DENIED.




                                  3         15-71998